Case 2:19-cv-10635-ILRL-JVM Document 116-2 Filed 11/16/20 Page 1 of 2




                            The Deposition of
                        STEPHEN BECNEL


                              In the Matter of
                   BYRON TAYLOR, ET AL
                                    versus
          HD AND ASSOCIATES, LLC, ET AL


                                 Taken On
                        OCTOBER 19, 2020
Case 2:19-cv-10635-ILRL-JVM Document 116-2 Filed 11/16/20 Page 2 of 2
                                                                         18




337-237-4434                    goDEPO                          800-503-2274
                             www.godepo.com                                    YVer1f
